Case 5:19-cv-01540-PLA Document 25 Filed 08/04/20 Page 1 of 2 Page ID #:880



 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9   KRISTINE SUZZANE ROUZAN,                 )   Case No.: 5:19-cv-01540-PLA
                                              )
10                 Plaintiff,                 )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                   Defendant                  )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,500.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE:       August 4, 2020
22                                ___________________________________
                                  THE HONORABLE PAUL L. ABRAMS
23                                UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
Case 5:19-cv-01540-PLA Document 25 Filed 08/04/20 Page 2 of 2 Page ID #:881



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Young Cho
     _________________________
 4   Young Cho
     Attorney for plaintiff Kristine Suzzane Rouzan
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
